Title: To Benjamin Franklin from Le Roy, 18 February 1779
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


aux Galeries du louvre ce 18 Fevrier 1779
Permettez vous mon Illustre confrère que je vous recommande le Sieur Panier qui aura l’honneur de vous remettre cette lettre. C’est un très habile tourneur et il est d’ailleurs très étendu dans tous les arts qui peuvent tenir à celui du Tour. C’est le plus habile faiseur de presses pour les Imprimeries que nous ayons il a entendu dire que vous en aviez besoin en Amérique et sur cela il a formé le projet d’y passer. Comme Personne n’est plus instruit que vous de ce qui se passe dans cette partie du monde j’ai pensé que vous me pardonneriez, au milieu de vos grandes Occupations, de vous l’envoyer afin que vous le détourniez de son dessein si ce qu’il a entendu dire est faux ou que vous le favorisiez de vos recommandations pour ce pays là si vous croyez qu’il y seroit un artiste utile et qu’il put y être employé avantageusement. Comme je ne m’en rapport[e pas?] uniquement à mes connoissances en cette partie je joins ici un certificat de mon voisin M. Cochin célèbre graveur et que vous connoissez surement de réputation.
M. De Blancherie mon Illustre Docteur a changé le jour de ses assemblées et les a remis au Jeudy. Ainsi il y en aura une aujourdhui vous lui feriez un grand plaisir si dînant à Paris vous vouliez y venir cette après midy. Je m’y trouverois pour avoir le plaisir de vous y rencontrer et même je vous entretiendrois de quelque chose que je ne puis mettre ici. J’attends vos ordres pour que nous vous nommions une députation pour vous faire compliment sur votre nomination en qualité de Ministre Plenipotentiaire des Etats Unis de L’Amérique. Adieu Mon Illustre Docteur vous savez combien je vous suis passionnément attaché pour la vie
Le Roy
 
Endorsed: M. Le Roy. 18 Feb. 1779
Notation: paynier Maitre menusier en presse rue du mont St hilaire proche Ste. genevieve.—
